DisseNtiNG Opinion.
Roché, J.
I dissent from that part of the opinion which recognizes the tract of land known as the “ Clark Tract,” as the separate'property of plaintiffs’ mother — Mrs. Lemmon. In my-opinion, that tract of land is community property, acquired under the prescription of thirty years.
The act of donation from Judge Chism to his daughter, Mrs. Lemmon, relied upon by plaintiffs, was not made in the form required by law (C. C. 1536), and could not make proof of the title claimed by Mrs. Lem-mon’s heirs.
The alleged ratification by means of the Act of-May 24,1853, does.not justify the conclusion drawn from it. The language hearing on this point reads as follows:
“Elizabeth Lemmon acknowledges to have received the following-slaves and sums of money during the lifetime of her father, to wit:” In the enumeration which follows, I find this item, which is the only statement referring to this subject-matter:
“Paid for Clark’s land, $2500.”
■ The donation ratified by that language is not of the tract of land in question, hut of a sum of money used towards the payment of the land. The result of that act may he to show a credit of $2500 for-paraphernal funds in behalf of Mrs. Lemmon against her husband — hut surely not to show a ratification of a donation of land. Under that construction, and the language of the act admits of no.other, the record-is barren of any proof of separate title in Mrs. Lemmon, and the possession 'of thirty years being the only element, of title, my conclusion is that the tract of land became, and should be treated as, community property. As-suck, it is affected with Miller’s mortgage.
Rehearing refused.